DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 11/20/2020.  Claims 1 and 4-22 are pending.  Claims 1, 11 and 18 have been amended, no claims have been added and no additional claims have been canceled.
	Claims 1, 6, 11 and 18 were previously rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ) second paragraph, for being indefinite.  As discussed on Nov. 10, 2020, during the Examiner interview, Applicant provided clarifying language regarding the alleged claims and has, additionally, made the remarks of record (see Applicant’s Remarks, dated 11/20/2020; pgs. 8-9).  Applicant’s remarks have are considered persuasive and, therefore, the corresponding rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over EMC’s “EMC ECS (Elastic Cloud Storage) Architectural Guide v2.x” (known herein as NPL-EMC) in view of Friedman (U.S. Patent Pub. No. 2011/0138148).
Regarding claim 1, NPL-EMC teaches a system, comprising: receiving a first storage allocation (in a geo-federated setup with multiple sites/VDCs with geo-relocation configured; to perform an XOR operation of C1 and C2 (i.e. receiving a storage allocation)) corresponding to storage of data in a first zone at a first geographical location of a geographically diverse data storage system (geo-federation setup meaning managing a geographically diverse environment; with multiple sites or virtual data centers – “4.1 Geo-Federation;” pg. 18; para. 1; VDC 3 of geo-diverse environment – “4.4 Behind ECS Geo-Replication;” pg. 19), 
wherein the geographically diverse data storage system further comprises a second zone at a second geographical location that is a different geographical location than the first geographical location (VDC2 of geographically diverse environment – “4.4 Behind ECS Geo-Replication;” pg. 19), 
wherein the first zone stores, on a first storage component of the first zone (one of storage components/nodes for storage belonging to the VDC; i.e. subset of nodes belonging to the VDC thought as a storage pool – NPL-EMC; “2.15 E CS Portal (GUI) Components;” pg. 12), first information in a first data chunk (VDC3 storing C1 chunk XOR C2 Chunk (i.e. C1 XOR C2) – “4.4 Behind ECS Geo-Replication;” pg. 19) 
to replicate second information represented in a second data chunk stored on a second storage component of the second zone (in case VDC1 or VDC2 (second zone) goes down, chunks C1 or C2 (second chunk) can be reconstructed from C1 XOR C2 stored in VDC3), 
wherein the first data chunk is a first convolved data chunk (C1 XOR C2 being an XOR operation, mathematically written as C1 ⊕ C2 (i.e. a data chunk convolution) – “4.4 Behind ECS Geo-Replication;” pg. 19), and wherein the first convolved data chunk is a result of convolving the first information with third information represented in a third data chunk (VDC 3 storing C1 XOR C2 (i.e. first convolved data chunk), VDC2 storing C2 (i.e. third information) and VDC1 storing C1 (first information) – “4.4 Behind ECS Geo-Replication;” pg. 19); 
NPL-EMC may not necessarily teach a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising determining adaptation information based on the first storage allocation being determined to satisfy a rule related to allocation of storage space; and initiating, where the adaptation information is determined to be applicable to the geographically diverse data storage system, a change to the storage of data based on the adaptation information.  
Friedman teaches a processor (processor 1002); and a memory (Storage device 1004 may be a hard disk drive and/or another device capable of storing data, such as a magnetic or optical media (e.g., diskettes, tapes, compact disk, DVD, and the like) drive or a solid-state memory device) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Storage device 1004 may hold programs, instructions, and/or data for use with processor 1002 - [0083]): 
determining adaptation information based on the first storage allocation being determined to satisfy a rule related to allocation of storage space (dynamic repartitioning of a disk may occur in response to an update to one or more triggers; a trigger may be one or more of the following: a user-initiated action such as generating a data rebalancing command, or creating or deleting a file; a system-generated action such as indicating that free space in a partition has fallen below a threshold value, or completion of system storage reallocation (e.g., adding or removing disks)); and an inference based on storage usage parameters comprising attributes of the data stored on the disk; those skilled in the art will recognize that a variety of triggers exists, and that the choice of triggers for dynamic repartitioning of data storage is not critical to the invention - Friedman; [0050]); and 
initiating a change to the storage of data based on the adaptation information (a repartitioning task request 505 may comprise at least one boundary adjustment parameter that identifies the adjusted location of a partition boundary 235 and/or enables computation of the adjusted boundary location; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 – Friedman; [0065]; note, generally dynamic repartitioning comprises adjusting the location of a partition boundary 235 in response to changes in characteristics of the storage system and/or the stored data to maintain a disk partitioning scheme - Friedman; [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Friedman’s teaching of dynamic repartitioning of storage partition boundaries with NPL-EMC to enable fluctuation/repartitioning of data allocations when necessary in a particular datacenter/storage nodes further enabling particular datacenters/storage node groupings to more effectively utilize their storage capacity by considering the amount of original/convolved/XOR data generated and needing to be stored with the amount of storage capacity available at a given datacenter/storage node grouping.
Therefore, NPL-EMC and Friedman teach where the adaptation information is determined to be applicable to the geographically diverse data storage system (while Friedman provides exemplary embodiments for dynamically adjusting portion boundaries according to “hot”/”warm”/”cold” data and free space, different “types” of data and/or file systems may be stored within the different partitions based on matching different performance characteristics (i.e. “hot”/”warm”/”cold” data is not the only “type” of data that may be distributed/partitioned among the storage space); Friedman; [0005];  For example, should data stored in VDC1 and/or VDC2 increase/decrease in size (whether involving local/original/convolved data/free space/available capacity/etc. (i.e. first/second/third/fourth/etc. amount of a particular type of data)), the resulting XOR of the data stored in VDC3 would also increase/decrease/etc.; storage allocation/deletion/management of one data center effects another (dynamically adjusting the partitions of free space/convolved data/etc. as described in Friedman for each data center)).

Regarding claims 11 and 18, claims 11 and 18 comprise the same or similar language as claim 1 and are, therefore, rejected for the same or similar reasons.

Regarding claim 4, NPL-EMC and Friedman teach wherein the third data chunk is stored on the second storage component (one of storage components/nodes for storage belonging to the VDC; i.e. subset of nodes belonging to the VDC thought as a storage pool – NPL-EMC; “2.15 E CS Portal (GUI) Components;” pg. 12) of the second zone of the geographically diverse data storage system (while NPL-EMC illustrates a particular embodiment for storing C1 XOR C2 (i.e. first convolved data chunk/third data chunk) on VDC3 (third geographically diverse zone) – NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an additional embodiment, illustrating two geographically diverse zones for storing data, is also applicable; for example a “multi-site environment” limited to two VDCs (VDC A and VDC B) with chunks CA and CB each may store a portion or the entire XOR convolution in order to facilitate site/data center fail protection - as illustrated by NPL-EMC; “4 Geo-Federation and Geo-Replication;” pg. 18; i.e. VDC A (fist zone) may store CA (first chunk), while VDC B (second zone) stores CB (second chunk) and CA XOR CB (i.e. first convolved data chunk/third chunk) or vice versa; if, for example, VDC A fails, data chunk CA may be restored utilizing the data stored on VDC B)).  

Regarding claim 5, NPL-EMC and Friedman teach wherein the third data chunk is stored on a third storage component (one of storage components/nodes for storage belonging to the VDC; i.e. subset of nodes belonging to the VDC thought as a storage pool – NPL-EMC; “2.15 E CS Portal (GUI) Components;” pg. 12) of a third zone of the geographically diverse data storage system (VDC 3 (third geographically diverse zone) storing C1 XOR C2 (i.e. first convolved data chunk/third data chunk), VDC2 storing C2 (i.e. third chunk of third information) and VDC1 storing C1 (first chunk of first information) – NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19).  

Regarding claim 6, NPL-EMC and Friedman teach wherein the first convolved data chunk is the result of convolving the first information with the third information represented in the third data chunk results via an XOR operation (XOR operation between C1 (first chunk of first information) and C2 (third chunk of third information) – NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19).  

Regarding claims 19 and 20, claims 19 and 20 comprise the same or similar limitations as claims 4-6 in combination and are, therefore, rejected for the same or similar reasons.  Note, “geo-replication provides enhanced protection against site failures by having multiple copies of the data” (i.e. primary copy of the data at the original site and a secondary/XOR/convolved copy of the data at remote site/VDC).  Both the primary and secondary copy of the data can be individually protected via erasure coding (i.e. each copy being protected from local failures, e.g., disk or node (NPL-EMC; “4 Geo-Federation and Geo-Replication;” pg. 18).

Regarding claim 7, NPL-EMC and Friedman teach wherein the determining of the adaptation information is further based on a first amount of a first type of a first portion of the data and a second amount of a second type of a second portion of the data (dynamic repartitioning of a disk may occur in response to an update to one or more triggers; a trigger may be one or more of the following: a user-initiated action such as generating a data rebalancing command, or creating or deleting a file; a system-generated action such as indicating that free space in a partition has fallen below a threshold value, or completion of system storage reallocation (e.g., adding or removing disks)); those skilled in the art will recognize that a variety of triggers exists, and that the choice of triggers for dynamic repartitioning of data storage is not critical to the invention - Friedman; [0050]; i.e. if an increased/created (or deleted) amount of convolved data occurs, which would indicate an increase (or reduction) in original data has occurred as well, a datacenter would respond to said update/trigger of Friedman and dynamically repartition the storage boundaries accordingly).  

Regarding claim 8, NPL-EMC and Friedman teach wherein the determining of the adaptation information is further based on a determined data pressure value (data reallocator 520 rebalances stored data after adjustment of at least one data partition boundary; rebalancing stored data comprises identifying data that is associated with one partition but is placed within another partition, and then re-allocating the misplaced data into the partition with which it is associated (i.e. further balancing storage space of different “types”) – Friedman; [0061]) 
representing a correlation between the first amount, the second amount, and a total amount of storage for the first zone (dynamic repartitioning of a disk may occur in response to an update to one or more triggers; a trigger may be one or more of the following: a user-initiated action such as generating a data rebalancing command, or creating or deleting a file; a system-generated action such as indicating that free space in a partition has fallen below a threshold value, or completion of system storage reallocation (e.g., adding or removing disks)); those skilled in the art will recognize that a variety of triggers exists, and that the choice of triggers for dynamic repartitioning of data storage is not critical to the invention - Friedman; [0050]; i.e. if an increased/created (or deleted) amount of convolved data occurs, which would indicate an increase (or reduction) in original data, the corresponding datacenter would respond to said update/trigger of Friedman and dynamically repartition the storage boundaries accordingly) of the geographically diverse data storage system (within each VDC of the geo-federation setup; meaning managing a geographically diverse environment; with multiple sites or virtual data centers – “4.1 Geo-Federation;” pg. 18; para. 1; in a geo-federated setup with multiple sites/VDCs with geo-relocation configured – NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19).  

Regarding claims 12 and 21, claims 12 and 21 comprise the same or similar language as claim 8 and is, therefore, rejected for the same or similar reasons. 

Regarding claim 15, NPL-EMC and Friedman teach wherein the generating the change information corresponds to causing a first resizing a first storage area for local data chunks (dynamic repartitioning of a disk comprising a plurality of partitions sharing adjustable partition boundaries is in response to receiving 605 a repartitioning task request 505 (dynamic repartitioning system allows for more than one repartition of a boundary); the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 - Friedman; [0065]), 
	a second resizing of a second storage area for combined data chunks (dynamic repartitioning of a disk comprising a plurality of partitions sharing adjustable partition boundaries is in response to receiving 605 a repartitioning task request 505; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 - Friedman; [0065]), and 
a third resizing of a third storage area for another type of data chunk (dynamic repartitioning of a disk comprising a plurality of partitions sharing adjustable partition boundaries is in response to receiving 605 a repartitioning task request 505; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 – Friedman; [0065]; i.e. if an increased/created (or deleted) amount of convolved data occurs, which would indicate an increase (or reduction) in original data, the corresponding datacenter would respond to said update/trigger of Friedman and dynamically repartition the storage boundaries accordingly).  

Regarding claim 16, NPL-EMC and Friedman teach wherein the resizing of the second storage area for combined data chunks (dynamic repartitioning of a disk comprising a plurality of partitions sharing adjustable partition boundaries is in response to receiving 605 a repartitioning task request 505; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 – Friedman; [0065]; i.e. if an increased/created (or deleted) amount of convolved data occurs, which would indicate an increase (or reduction) in original data, the corresponding datacenter would respond to said update/trigger of Friedman and dynamically repartition the storage boundaries accordingly) enables storage of a convolved chunk (the convolution (XOR operation) of chunks C1 and C2 stored in VDC3 - NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19), and 
wherein a convolution of chunks resulting in the convolved chunk is accomplished via an XOR procedure (XOR operation for convolving chunks C1/C2/etc. – NPL-EMC; “4.4 Behind ECS Geo-Replication;” pg. 19).  
Note, while Friedman provides exemplary embodiments for dynamically adjusting portion boundaries according to “hot”/”warm”/”cold” data and free space, different “types” of data and/or file systems may be stored within the different partitions of a disk based on matching different performance characteristics (i.e. “hot”/”warm”/”cold” data is not the only “type” of data that may be distributed/partitioned among the storage space). (Friedman; [0005]).  For example, increases/decreases in data, whether original/convolved data/etc. (as illustrated in NPL-EMC), may all be considered and stored accordingly within the dynamic repartitioning storage system.

Regarding claim 17, NPL-EMC and Friedman teach wherein the change information is first change information, wherein the change is a first change (a repartitioning task request 505 may comprise at least one boundary adjustment parameter that identifies the adjusted location of a partition boundary 235 and/or enables computation of the adjusted boundary location; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 – Friedman; [0065]; note, generally dynamic repartitioning comprises adjusting the location of a partition boundary in response to changes in characteristics of the storage system and/or the stored data to maintain a disk partitioning scheme - Friedman; [0049]), and 
further comprising in response to receiving second information indicating a second storage allocation of second data in the second zone of the geographically diverse data storage system (performing an XOR operation on data chunks (note, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that NPL-EMC is not limited to merely performing 1 XOR operation between only 2 chunks C1 and C2; such operations may be able to be performed across multiple data chunks within VDCs) - NPL-EMC; “4 Geo-Federation and Geo Replication;” pgs. 18-19; requiring a boundary adjustment – Friedman; [0049]), 
generating, by the system, second change information (a repartitioning task request 505 may comprise at least one boundary adjustment parameter that identifies the adjusted location of a partition boundary 235 and/or enables computation of the adjusted boundary location; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 – Friedman; [0065]; note, generally dynamic repartitioning comprises adjusting the location of a partition boundary 235 in response to changes in characteristics of the storage system and/or the stored data to maintain a disk partitioning scheme - Friedman; [0049]) based on a third amount of the first type of a third portion of the second data (while Friedman provides exemplary embodiments for dynamically adjusting portion boundaries according to “hot”/”warm”/”cold” data and free space, different “types” of data and/or file systems may be stored within the different partitions based on matching different performance characteristics (i.e. “hot”/”warm”/”cold” data is not the only “type” of data that may be distributed/partitioned among the storage space); Friedman; [0005];  For example, should data stored in VDC1 and/or VDC2 increase/decrease in size (whether involving local/original/convolved data/free space/available capacity/etc. (i.e. first/second/third/fourth/etc. amount of a particular type of data)), the resulting XOR of the data stored in VDC3 would also increase/decrease/etc.; storage allocation/deletion/management of on data center effects another (dynamically adjusting the partitions of free space/convolved data/etc. as described in Friedman for each data center)) and a fourth amount of the second type of a fourth portion of the second data (while Friedman provides exemplary embodiments for dynamically adjusting portion boundaries according to “hot”/”warm”/”cold” data and free space, different “types” of data and/or file systems may be stored within the different partitions based on matching different performance characteristics (i.e. “hot”/”warm”/”cold” data is not the only “type” of data that may be distributed/partitioned among the storage space); Friedman; [0005];  For example, should data stored in VDC1 and/or VDC2 increase/decrease in size (whether involving local/original/convolved data/free space/available capacity/etc. (i.e. first/second/third/fourth/etc. amount of a particular type of data)), the resulting XOR of the data stored in VDC3 would also increase/decrease/etc.; storage allocation/deletion/management of on data center effects another (dynamically adjusting the partitions of free space/convolved data/etc. as described in Friedman for each data center)); and 
triggering, by the system, a second change to the second storage allocation of the second data in the second zone (among one of the VDCs associated with the allocation, among the geographically diverse environment – NPL-EMC; “4 Geo-Federation and Geo Replication;” pgs. 18-19; requiring a boundary adjustment – Friedman; [0049]; dynamic repartitioning of a disk comprising a plurality of partitions sharing adjustable partition boundaries is in response to receiving 605 a repartitioning task request 505; the location of the partition boundary is adjusted 610 in response to receiving a repartitioning task request 505 - Friedman; [0065]) based on the second change information (dynamic repartitioning of a disk may occur in response to an update to one or more triggers; a trigger may be one or more of the following: a user-initiated action such as generating a data rebalancing command, or creating or deleting a file; a system-generated action such as indicating that free space in a partition has fallen below a threshold value, or completion of system storage reallocation (e.g., adding or removing disks)); and an inference based on storage usage parameters comprising attributes of the data stored on the disk; those skilled in the art will recognize that a variety of triggers exists, and that the choice of triggers for dynamic repartitioning of data storage is not critical to the invention - Friedman; [0050]).  

Claims 9-10, 13-14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-EMC in view of Friedman (U.S. Patent Pub. No. 2011/0138148) in further view of Ulrich (U.S. Patent Pub. No. 2002/0166026).
Regarding claim 9, NPL-EMC and Friedman teach wherein the determining of the adaptation information (as described in claims 1, 7, and 8; Friedman; [0049]-[0050] and [0061]).  NPL-EMC and Friedman may not necessarily teach wherein the adaptation information is further based on an amount of inter-zone network usage between the first zone and at least the second zone of the geographically diverse data storage system.  
Ulrich teaches the utilization of inter-zone network usage with utilizing parity (XOR) operations (“Inter-Node Storage Capacity Balancing;” which includes movement of data between drives connected to different Servers to equalize overall disk Storage utilization among the different Servers.” – [0141] and [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ulrich’s utilization of the “predictive workload” (in one aspect, incorporating inter-node load balancing information/utilization) with Friedman’s dynamically repartitioning of memory boundaries and NPL-EMC and Friedman’s geographically diverse system because it further facilitates proper storage between devices, better load balancing and server performance.  Ulrich explains, “predicted workload is then used to develop a plan that where to move content (files) between Storage elements.”  “The overall workload is distributed as evenly as possible, resulting in best overall load balance and distributed Server performance.” ([0141]).
	
Regarding claims 13 and 22, claims 13 and 22 comprises the same or similar limitations as claim 9 and are, therefore, rejected for the same or similar reasons.

Regarding claim 10, NPL-EMC and Friedman teach wherein the determining of the adaptation information (as described in claims 1, 7, and 8; Friedman; [0049]-[0050] and [0061]).  NPL-EMC and Friedman may not necessarily teach wherein the determining of the adaptation information is further based on an amount of intra-zone network usage between a first data store of the first zone and a second data store of the first zone.  
Ulrich teaches the utilization of intra-zone network usage with parity (XOR) operations (“Intra-Node Storage Capacity Balancing,” which includes movement of data between the disks connected to a server (or Servers in a cluster) to balance disk Storage utilization among each of the drives.” – [0141] and [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ulrich’s utilization of the “predictive workload” (in one aspect, incorporating inter-node load balancing information/utilization) with Friedman’s dynamically repartitioning of memory boundaries and NPL-EMC and Friedman’s geographically diverse system because it further facilitates proper storage between devices, better load balancing and server performance.  Ulrich explains, “predicted workload is then used to develop a plan that where to move content (files) between Storage elements.”  “The overall workload is distributed as evenly as possible, resulting in best overall load balance and distributed Server performance.” ([0141]).

Regarding claim 14, claim 14 comprises the same or similar limitations as claim 10 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Regarding Friedman, Applicant alleges Friedman to be generally directed toward disk repartitioning to allow data to be moved to different radii on the spinning platters of a physical hard drive.  Applicant attempts to distinguish the concept of adjusting storage space in a geographically diverse storage system wherein a zone/node is typically not a disk.  However, Friedman teaches the allocation and partitioning/repartitioning of locations for different types of data within the storage system, and reallocation/balancing when a particular type of data (and its corresponding partition) increases/decreases/etc.  (Friedman; for example [0007]-[0009] and [0049]-[0052]).  Note, while Friedman provides exemplary embodiments for dynamically adjusting portion boundaries according to “hot”/”warm”/”cold” data and free space, different “types” of data and/or file systems may be stored within the different partitions based on matching different performance characteristics (i.e. “hot”/”warm”/”cold” data is not the only “type” of data that may be distributed/partitioned among the storage space).  (Friedman; [0005]).  Further, Applicant alleges that a geographically diverse storage system comprising a zone/node typically is not a disk.  However, according to NPL-EMC, each data center/VDC may, at least, comprise a disk because the geo-replication/geo-federation system provides a means for data protection from site failures/outages and local failures, “e.g., disk or node failure.” (NPL-EMC; “4.2 Geo-Replication;” pg. 18).  Therefore, each data center/VDC may comprise a disk, whether (NPL-EMC; “4 Geo-Federation and Geo-Replication;” pg. 18).  
Applicant’s remaining arguments with respect to claim(s) 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137